******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
          KORTNER v. MARTISE—FIRST CONCURRENCE

   PALMER, J., concurring. I agree with and join the
majority opinion except with respect to part II A of that
opinion. In particular, I disagree with the majority’s
analysis of the contention of the defendant, Craig L.
Martise, that the plaintiff, Mary H. Kortner, waived her
claim that ‘‘plaintiff’s exhibit 7’’ (exhibit 7) was improp-
erly submitted to the jury. Contrary to the majority’s
conclusion concerning that claim, it is evident that the
plaintiff did, in fact, waive her right to raise the claim.
I do agree, however, with the majority’s determination
that the court clerk’s failure to inform the trial court
of the jurors’ concerns about exhibit 7 trumped the
plaintiff’s waiver because, if the clerk had informed the
court of those concerns, it would have been required
to remove exhibit 7 from the jurors’ consideration.1
   With respect to the waiver issue, the majority asserts
that exhibit 7 was not properly admitted into evidence
in the first place because it ‘‘was never received into
evidence by the [court] and never published to the jury.’’
I do not necessarily agree with this conclusion, but, in
any event, a proper resolution of the waiver issue does
not hinge on the threshold admissibility of the exhibit.
In other words, whether an exhibit properly may be
admitted into evidence by agreement of the parties,
even when the exhibit was not published to the jury
during trial, is irrelevant to the issue presented by this
case. That issue is whether a party can waive his or
her right to claim that an exhibit was improperly submit-
ted to the jury for purposes of its deliberations. I see
no reason why a party cannot do so, and the majority
provides no such reason.
   In the present case, counsel for the plaintiff agreed
to have exhibit 7 marked as a full exhibit and expressly
informed the court that it should be submitted to the
jury. In such circumstances, the court was fully entitled
to submit exhibit 7 to the jury without taking any further
action or undertaking any additional inquiry. The fact
that the plaintiff’s counsel apparently made a mistake
in authorizing the court to submit the exhibit to the
jury is of no moment because the decisions and actions
of the plaintiff’s counsel are attributable to the plaintiff.
Indeed, even if it is assumed that the court, itself,
improperly submitted exhibit 7 to the jury, any such
error was induced by the plaintiff through her counsel,
and the plaintiff cannot now benefit from that induced
error. See, e.g., State v. Coward, 292 Conn. 296, 305,
972 A.2d 691 (2009) (this court will not review claims
of induced error even when claims are of constitu-
tional magnitude).
   It appears that the majority adopts a rule pursuant
to which a claim concerning the improper submission
of an exhibit to the jury is nonwaivable. I see absolutely
no justification for such a rule. In fact, counsel’s failure
to object to the submission of an exhibit to the jury is
not materially different from counsel’s failure to raise
an evidentiary claim at trial, and no such unpreserved
evidentiary claim may be raised on appeal because it
will be deemed to have been forfeited. Cf., e.g., Mozell
v. Commissioner of Correction, 291 Conn. 62, 70–71,
967 A.2d 41 (2009) (explaining distinction between
waiver and forfeiture). Moreover, even constitutional
rights are subject to waiver, which may be implied
rather than express. See, e.g., State v. Kitchens, 299
Conn. 447, 467–68, 482–83, 10 A.3d 942 (2011). In the
present case, the plaintiff’s counsel expressly informed
the court that exhibit 7 was a full exhibit that should
be submitted to the jury. There simply is no reason why
the plaintiff now should be permitted to claim that the
exhibit should not have been submitted to the jury;
the claim, rather, is barred by the waiver and induced
error doctrines.
  As I have indicated, however, I believe that the court
clerk’s failure to inform the court of the jurors’ concerns
about exhibit 7 trumped counsel’s failure to take appro-
priate action to ensure that that exhibit was not submit-
ted to the jury. Because I agree with the remainder of
the majority’s analysis, I concur in its judgment.
 1
     See footnote 9 of the majority opinion.